Citation Nr: 1542461	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to October 1945 and from December 1951 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Board acknowledges that in a March 1995 rating decision, the RO denied the appellant's claim for service connection for cause of the Veteran's death.  However, the Board notes that it appears that new service department records that had not previously been considered are of record.  38 C.F.R. § 3.156(c)(1).  Also, an August 2009 statement from the appellant expanded the basis for the claim for service connection for the cause of the Veteran's death, to include as due to exposure to radiation, thus providing a new theory of law.  Therefore, new and material evidence is not needed to reopen this previously denied claim; the claim is simply reviewed on a de novo basis.  Id.


FINDINGS OF FACT

1.  The Veteran died in February 1994.  The Certificate of Death list the immediate cause of death as renal cancer. 

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The Veteran was exposed to ionizing radiation as a result of his in-service duties.

4.  The Veteran's renal cancer first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  Here, such notice was provided in an August 2008 letter.

To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the appellant or raised by the evidence of record, such error did not prejudice the claimant because her statements during the course of the appeal reflect that she had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007). 

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA medical opinions and VA advisory opinions.  The examination reports and opinions reflect that the examiners reviewed the claims file and the Veteran's estimated doses of radiation exposure and then provided opinions based on the evidence of record and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, these medical opinions are adequate.  

The RO also obtained Veteran's service treatment records (STRs), and all of the identified and available post-service treatment records.   

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death due to exposure to radiation.  The Veteran passed away in February 1994.  The death certificate reflects that the cause of death was renal cancer.  The Veteran was not service-connected for any disability, to include renal cancer, at the time of his death.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2015).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2015).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. "  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2015).

In July 1994, VA received a claim from the appellant seeking entitlement to service connection for the cause of the Veteran's death.  In her original claim, the appellant did not assert the Veteran's renal cancer, which ultimately resulted in his death, was related to exposure to radiation in service.  This is a new theory which she raised in August 2009.  Additionally, at the time of the RO denial of service connection for cause of death in 1995, it appears that the only the Veteran's WWII service was verified.  It does not appear that the RO considered the Veteran's second period of service from 1951 to 1968, which is when the radiation exposure allegedly occurred.  Furthermore, it appears that service records were subsequently added to the claims file after the RO's initial decision.  Therefore, the Board is adjudicating the case on the merits.

The Board will first address the assertion that the Veteran's renal cancer arose as a result of radiation exposure during service.  

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchiolo-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  Note: For the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra.  Id. 

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii).

The Board notes that the Veteran's renal cancer is a disease specific to radiation-exposed veterans.  However, the evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  The record reflects that the Veteran served as a nuclear weapons officer for 8 months during his Air Force service between December 1951 and December 1968.  There is nothing in the records to suggest that the Veteran meets any of the criteria for a "radiation-exposed veteran."  The mere fact that the Veteran's duty involved nuclear weapons does not demonstrate that he qualifies as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3)(i).  This designation requires participation in a "radiation-risk activity," which as discussed in the previous paragraph, is very limited in its scope.  See 38 C.F.R. § 3.309(d)(3)(ii).  Therefore, the claim is not warranted under 38 C.F.R. § 3.309(d).  
Since the Veteran does not qualify as a "radiation-exposed veteran," the Board must determine if compensation is warranted under the second Rucker method -"radiogenic diseases."  

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

An April 2013 memorandum from the Chief of Radiological Health Operations states that the Air Force Safety Center reviewed the Veteran's official personnel records from the National Personnel Records Center and determined that the Veteran had the potential to be exposed to ionizing radiation from his duties during service.  In lieu of dosimetry records, the Air Force Safety Center conservatively estimated the Veteran's radiation exposure potential based on the types of weapons supporting nuclear missions, exposure rates from those weapons, and conservative estimate of exposure time.  The cumulative, whole-body deep dose equivalent is estimated to be less than 200 mrem.  Because some of the Veteran's training involved DU components, the Air Force Safety Center estimated a separate shallow does to the hands and forearms of 1,240 mrem.

Given the evidence of record, the RO accurately determined that the Veteran meets all three requirements listed under 38 C.F.R. § 3.311 and referred the claim to the Under Secretary for Benefits for further consideration.  The Director of Compensation Service then requested an advisory medical opinion from the Under Secretary of Health. 

In a December 2013 memorandum from the Director of Post 9-11 Era Environmental Health Program (10P3A) the physician opined that since the Veteran's radiation dose, estimated by the Air Force Safety Center, did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's renal cancer can be attributed to radiation exposure while in service.  

As rationale for his opinion, the Director noted that the Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual does of 5 rem in one year or a lifetime does of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  

In a December 2013 memorandum, based on the record, the Director of Compensation Service stated that there is no reasonable possibility that the Veteran's renal cancer can be attributed to exposure to ionizing radiation during service.  

The Board finds the December 2013 opinions from the Director of Compensation Service and Director of Post 9-11 Era Environmental Health Program (10P3A) to be probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and supported by the Air Force Safety Center findings and Health Physics Society medical research.  Accordingly, these opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The appellant and her representative have been accorded ample opportunity to present competent medical evidence in support of her claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  No medical opinions were provided by the appellant that relate the Veteran's renal cancer to exposure to radiation during service.

Thus, the more probative evidence shows that there is no reasonable possibility that the Veteran's renal cancer can be attributed to exposure to ionizing radiation during service.  Therefore, the claim is not warranted under 38 C.F.R. § 3.311.

Since the VA determined that the Veteran's renal cancer was not likely related to ionizing radiation exposure while in service the Board must now determine if the evidence demonstrates that the disease arose as a direct result of service, to include due to exposure to radiation.  

The Veteran's service treatment and personnel records show that he was exposed to radiation during service.  The service treatment records do not show treatment for any kidney disease symptomatology during service.  The Veteran's May 1968 retirement examination shows that his abdomen and viscera were normal at the time of separation.  

The only post-service medical record is a letter from a private physician dated in October 1994.  The physician asserted that the Veteran was originally diagnosed with renal ce1l carcinoma in 1986.  He stated that he evaluated the Veteran at about that time, no later than 1987 and when he initially saw him there was no evidence for recurrent disease, but subsequently the Veteran developed metastatic renal carcinoma in June 1992.  He indicated that the Veteran was treated with intensive therapy, but unfortunately expired on February 1, 1994.  

Given the above, the Board finds that the preponderance of the evidence demonstrates that the Veteran's renal cancer, and ultimate death, is not related to service.  To date, no medical professional has attributed the Veteran's renal cancer to service, to include exposure to radiation.  Service connection may be granted when all the evidence establishes a medical nexus between service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no competent evidence establishing a medical nexus between service and the Veteran's cancer.  Furthermore, renal cancer did not manifest in service or until almost 20 years after service discharge.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim.  Therefore, service connection on a direct basis likewise fails.

The Board recognizes that the appellant believes that the Veteran died as a result of his exposure to radiation.  Although the Board concedes that the Veteran was exposed to radiation, the more competent and credible medical opinions show that there is no nexus between the Veteran's renal cancer and service, to include exposure to radiation.  The record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's renal cancer and resultant death to exposure to radiation almost 20 years earlier.  Therefore, the appellant's opinion as to cause of death is of little probative value and is outweighed by the negative medical opinions.

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service, including radiation exposure.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for cause of the Veteran's death, to include due to exposure to radiation is denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


